                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



  IN RE APPLICATION OF JASON
  LEOPOLD TO UNSEAL CERTAIN
  ELECTRONIC SURVEILLANCE
  APPLICATIONS AND ORDERS
                                                    1:13-mc-00712-BAH



                           STATUS REPORT OF APRIL 12, 2021

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia (hereinafter, “Government”) respectfully submits this Status Report as directed by

the Court in its Order of February 9, 2021 (Document 71). This is in response to the Court’s

September 1, 2020 Minute Order following remand of the case from the United States Court of

Appeals for the District of Columbia Circuit (“D.C. Circuit”), In re: In the Matter of the

Application of Jason Leopold to Unseal Certain Electronic Surveillance Applications and Orders,

Jason Leopold, and Reporters’ Committee for the Freedom of the Press v. United States, 964 F.3d

1121 (D.C. Cir. 2020).

       This Status Report follows discussions between counsel for petitioners Jason Leopold

and the Reporters Committee for Freedom of the Press (hereinafter, “Petitioners”) and the

Government on April 8, 2021 by telephone conference.

       During that conference, the Government reported to Petitioners that the Clerk of the

Court has provided the below prosecutor, AUSA John P. Dominguez, access to the past sealed

electronic surveillance pleadings so that those relevant pleadings could be accessed, reviewed,

and so that applications and proposed orders could be redacted of protected personal

identification information in accordance with the Court’s February 9, 2021 order.



                                                1
       The Government also informed Petitioners of its plan to implement the Court’s February

9, 2021 order. The plan would involve two parts. The first part would require the U.S.

Attorney’s Office in the future to prepare and file an application and order for relevant electronic

surveillance pleadings which is redacted of personally identifiable information in accordance

with the Court’s February 9, 2021 order. When the application and order is filed under seal, the

Government will file contemporaneously an unsealed but redacted version which would be

available for public access. Where applicable, the remainder of the electronic surveillance

pleadings would be accompanied by an appropriate sealing order for consideration by the court.

The second part of implementation of the plan would require the Government to commence a

review of past relevant electronic surveillance pleadings going backward in time until 2008.

During that review, if the matter is sealed, the Government would redact the application and

order (redacted as to personal identifiable information as directed by the Court in its February 9,

2021 order), and file the redacted versions unsealed and in the public domain. The unredacted

versions, if sealed, would remain sealed until further order of the court.




                                                  2
       Petitioners informed the Government in the April 8, 2021 conference that they do not

object to this proposed implementation plan.




                                                     Respectfully submitted,


                                                     CHANNING D. PHILLIPS
                                                     ACTING UNITED STATES ATTORNEY
                                                     D.C. Bar No. 415-793



                                               By:   __________________________
                                                     John P. Dominguez
                                                     Assistant United States Attorney
                                                     Bar #: DC 959809
                                                     555 4th Street, N.W. Room #4229
                                                     Washington, DC 20530
                                                     202-252-7684
                                                     john.dominguez@usdoj.gov
                                                     cell: 202-809-8686




                                                 3
